The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marco (EP 1 648 688.) in view of Boger et al. (U.S. Patent No. 4,874,451).
	Marco discloses an apparatus for production of sacks comprising at least one device for folding of the sack’s bottom, at least one gluing station that provides a glue to at least bottom flaps with gluing heads, see for example (abstract and Fig. 1; via movable glue heads 1); two application heads for controlling application of the glue through a glue outlet opening associated therewith, each having a glue application area whose extent is variable in a spatial direction (y) and each being movable relative to a bottom center line of the sacks, see for example (via movable glue heads 1 in respect to the bottom center line of the sacks, with glue application area in y direction via nozzles 19 located through the y direction).
	Marco may not disclose the exact movements ranges of the glue heads to have a maximum application area with a length that is less than or equal to a spacing located on one side of a bottom center line between an outer edge of the bottom flap of a largest sack format gluable in the gluing station and a crease line of a smallest sack format gluable in the gluing station, nor that is greater than or equal to a spacing located on the one side of the bottom center line between the outer edge of the bottom flap of the largest sack format gluable in the gluing station and the crease line of the largest sack format gluable in the gluing station.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Marco's glue applicators with moving the glue heads within a specific range in a specific direction with specific distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Marco neither disclose that the two application heads each having an additional glue dispensing valve provided in an area of a crease line, which is located outward of the center line toward the outer edge of the bottom flap, of the sacks than in another partial area of equal length of the application area so as to provide in the crease line area more glue dispensing valves per unit length of the application head.  However, Boger discloses similar apparatus with the use of application/glue heads with an additional glue valve/discharges than on other areas for disposable diaper, which is located outward of the center line toward the outer edge of the bottom flap, so as to provide in the crease line area more glue dispensing and more dispensed glue, per unit length of the application head, see for example (Figs. 1 & 2; via more glue valves 70 & 72 with more discharge orifices 38 positioned on area than the others valves side areas with only one glue valve 74 or 78 with discharge orifices 60 on the glue head/nozzle 20).  
Note, Boger discloses the claimed limitations of having the glue “which is located outward of the center line toward the outer edge of the bottom flap”, as there are more glue dispensed toward the traveled article 188 outward of the center line, see for example (Fig. 1 & annotated figure below).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Marco’s application heads to have additional glue valves/discharges on some areas than another, which is located outward of the center line toward the outer edge of the bottom flap, as suggested by Boger, in order to provide accurately placed, uniformly sized adhesive rows with relatively simple system (column 2, lines 17-24).  
Alternatively, it is a matter of engineering design choice to substitute Boger’s more glue discharge openings 38 with more glue valves and/or their locations to be by the edge or center of the traveled articles.  It is a matter of choice to be made as long as the final results are the same of achieving higher glue area to be applied on the product comparing to the other area, in order to gain more control of the dispensing of the glue.


    PNG
    media_image1.png
    469
    797
    media_image1.png
    Greyscale

Further, in respect to the filed amendment to claim 1, on 04/06/2022, it is noted that the added languages are intended use limitations of the claimed “application heads and/or the gluing station”, which not given much patentable weight.  It has been held that a recitation with respect t the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d.
The claimed “for a smallest sack format gluable in the gluing station” and “for the largest sack format glubable in the gluing station” are referring to the article being glued, which is an intended use of the claimed apparatus.

Being that said, it is believed that since ‘688 suggests adjustable glue dispenser via 1 in the Y direction, such accommodating to different sized article to be glued at different areas would be possible and obvious.


Claims 1, 3, 4, 7, 8, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marco (EP 1 648 688.) in view of Magni (U.S. Patent No. 5,660,316) and further in view of Boger et al. (U.S. Patent No. 4,874,451).
	Marco discloses an apparatus for production of sacks comprising a device for folding of the sack’s bottom, gluing station with gluing heads, see for example (abstract and Fig. 1; via movable glue heads 1); two application heads each having a glue application area whose extent is variable in a spatial direction (y) and each being movable relative to a bottom center line of the sacks, see for example (via movable glue heads 1 in respect to the bottom center line of the sacks, with glue application area in y direction via nozzles 19 located through the y direction).
	Marco may not disclose the exact movements ranges of the glue heads to have a maximum application area with a length that is less than or equal to a spacing located on one side of a bottom center line between an outer edge of the bottom flap of a largest sack format gluable in the gluing station, and a crease line of a smallest sack format gluable in the gluing station, nor that is greater than or equal to a spacing located on the one side of the bottom center line between the outer edge of the bottom flap of the largest sack format gluable in the gluing station and the crease line of the largest sack format gluable in the gluing station.  However, Magni discloses similar apparatus with using bonding head moves in X, Y, and Z directions within specific ranges between edges of a work piece, see for example (Figs. 1 & 5; via bonding head 4)      Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Marco's glue applicators with moving the glue heads within a specific range in a specific direction with specific distance, as suggested by Magni, in order to retain the process rate and degree of accuracy (column 2, lines 6-11).
 	Marco neither disclose that the two application heads each having an additional glue dispensing valve provided in an area of a crease line of the sacks than in another partial area of equal length of the application area, which is located outward of the center line toward the outer edge of the bottom flap, so as to provide in the crease line area more glue dispensing valves per unit length of the application head.  However, Boger discloses similar apparatus with the use of application/glue heads with an additional glue valve/discharges than on other areas for disposable diaper, which is located outward of the center line toward the outer edge of the bottom flap, so as to provide in the crease line area more glue dispensing and more dispensed glue, per unit length of the application head, see for example (Figs. 1 & 2; via glue valves 70 & 72 with more discharge orifices 38 positioned on area than the others valves 74 & 78 with discharge orifices 60 on the glue head/nozzle 20).  
Note, Boger discloses the new added limitations of having the glue “which is located outward of the center line toward the outer edge of the bottom flap”, as there are more glue dispensed toward the traveled article 188 outward of the center line, see for example (Fig. 1 & annotated figure above).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Marco’s application heads to have additional glue valves/discharges on some areas than another, “which is located outward of the center line toward the outer edge of the bottom flap”, as suggested by Boger, in order to provide accurately placed, uniformly sized adhesive rows with relatively simple system (column 2, lines 17-24).
Alternatively, it is a matter of engineering design choice to substitute Boger’s more glue discharge openings 38 with more glue valves and their locations.  It is a matter of choice to be made as long as the final results are the same of achieving a higher glue area to be applied on the product comparing to the other area.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 7, 8, and 10-13 have been considered but are moot because the new ground of rejection does not fully rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office after closely considering the latest filed amendment in light of the latest conducted interview on April 27th., 2022, believes that the main applied art of Marco ‘688 do suggest the core argued upon issue of having an adjustable glue head.  ‘688 shows an adjustable and movable glue heads in the Y direction, see for example (Fig. 1, via glue heads 1; Abstract; “application Had (1) may be displaced in a direction (y)”), which meets the core arguments addressed on the latest conducted interview.
Referring to the adjustability of the glue head to accommodate large and/or small sacks, as set forth above in the action, such claimed limitations are nothing more than an indented use of the claimed apparatus, which are not given much patentable weight.  Being that said, it is believed that since ‘688 suggests adjustable glue dispenser via 1 in the Y direction, such accommodating to different sized article to be glued at different areas would be possible and obvious.

Regarding Applicant’s remarks (Remarks, page 8), “The reason for the clarification is to respond to statements such as the following made by the examiner in the Office Action: 1. “Note…emphasis added”.  The Office was referring to argued upon matters were not suggested by the claimed invention, no specific languages were given to be examined for patentable weight, simply was a response to argued upon non-claimed issues.  Yet, after closely considering the latest filed amendments of 04/06/2022, it is as noted above believes that such limitations are indented use to the claimed apparatus (such remarks of the indented use limitations were made by the Office on the latest interview, but more focus were given to the adjustability of the glue heads).
Again, applicant argues of a specific glue area to be “in an area of the crease line of the sacks”, “the crease line being located, in the spatial direction (y), outward of the bottom center line of the bottom of the sack”, etc. such limitations appears to be indented use of the claimed apparatus and/or glue heads.  Further, the Office still believes that the applied art ‘451 do show more gluing region at the central line of the traveled article 188, see above notated figure.  

The office as set forth above still believes that ‘451 does suggest the teaching of applying more glue to a specific areas than others, see for example Figs. 1 & 2; via glue discharge orifices 38, of glue dispensing valves 70 & 72 are more per unit length of the application head than the other discharge orifices 60 of valve 74 or 78.  Therefore, the outcome of dispensing glue from the glue nozzles 70 & 72, inherently around the crease or fold line regions, will be more per unit length in comparison to the dispensing glue from edged nozzles 74 or 78;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/
Primary Examiner, Art Unit 3731